Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is meant by “each area routed by respective integrated conductive tracks, wherein the integral conductive tracks from an integral part of each the discrete conductive layer in each of the electrically conductive front first, and electrically conductive second layers” (lines 5-8)? Is the “integrated” is the same as “integral”? Such limitations are very confusing and it is hard to follow what is that applicant sought to claim.
	Also, to what “in said layer”, lines 10-11 the claim referred to?
	Moreover, as previously stated it is unclear to the relationship of conductive areas and the conductive tracks (now recites as a portion of an integral conductive track); are all the conductive tracks are part/upon the conductive area?  Is the “integral conductive track” is “a contact area” “a portion” of it?    
	Applicant’s amendments yet to clarify how/what the first and second layers, each includes a discrete conductive area routed by respective conductive tracks. Again, are they the same, the conductive areas and the conductive tracks? Are the conductive areas defining by the respective conductive tracks?  The claim is too vague to follow the relationship, the correlation of each conductive layer and a respective conducive tracks.  
	In sum, such amendments are yet to provide clarity to the specific  structure of the conductive tracks within each respective layer.    
	With respect to claim 3, to what “additional conductive intermediate layer between the electrically conductive front first, and electrically conductive second layers, the claim referred to? the only intermediate layer between the electrically conductive front first, and electrically conductive second layers, is a non electrically conductive layer (e.g. layer 13 in Fig. 1; also P. 4:3-11).
	As per claim 5, once again, what is “critical anatomical feature”? The term “critical anatomical feature” is a relative term which renders the claim indefinite. Such term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is constitute “a critical anatomical feature” comparing to “a non- critical anatomical feature”?  In addition, is the “integral tracks” are different than the already claimed “integral tracks” of claim 1? 
	In addition, as it seems as applicant attempted to overcome the “indefiniteness of claim 2” as no hit scoring device was positively claimed, changing the dependency upon claim 6 (the hit scoring apparatus), is somewhat confusing as claim 4 remains dependent upon claim 2.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 2, 4, 6, 14 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,670,377, since applicant has not filed a terminal disclaimer the examiner maintains the DP rejection as set forth in the previous office action (mailed 12-16-20).
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Knapp US 3,004,763 (“Knapp“) or, in the alternative, under 35 U.S.C. 103 as obvious over Knapp in view of Thomson et al US 5,669,608 (“Thomson”).
	As per claim 1, Knapp discloses a target panel configured to be operably coupled to a hit-scoring apparatus, (Figs. 3-5; 3:38-5:10) the target panel comprising a pair of spaced-apart, electrically conductive front first layer and electrically conductive second layer (front/first 18 and second/rear 19 laminates)(Figs. 3-5; 3:37-47) , separated by at least one electrically non- conductive layer (foam plastic layer/target 20)(Figs. 3 and 5; 3:48+), wherein the electrically conductive front first, and electrically conductive rear second layers (laminates 18 and 19) each has at least two discrete conductive areas each area routed by respective integrated conductive tracks (laminate 18 has at least two areas routed by conductive tracks 26’ and laminate 19 has at least two areas routed by conductive tracks 27’)(Fig. 3; 4:27-46) wherein the integral conductive tracks from an integral part of each the discrete conductive layer in each of the electrically conductive front first, and electrically conductive second layers (Fig. 3 and 4:27-46) to separate contact pads on a common edge of the target panel, at least one of said integral conductive tracks in each layer intersecting a conductive area in said layer that is routed by a different integral conductive track to a different contact pad in said layer (path 26’ routes to pad/terminal 22; whereas path 27’ routed to terminal 23)(Fig. 3; 4:36-46) and wherein the integral conductive tracks (26’ and 27’) in each of the electrically conductive front first, and electrically conductive second layers (within laminates 18 and 19, respectively) are arranged such that a portion of an integral conductive track that intersects a contact area in the electrically conductive first layer does not overlap an integral portion of a conductive track that intersects a contact area in the electrically conductive second layer (Fig. 3 and 4:36-46).
	The examiner construed the paths 26’ and 27’ of respective laminate/layer as integral with the layers as shown in Fig. 3 and discussed in 4:36-46.
	If there is doubt regarding such interoperation, once more that examiner notes that that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Knapp’s wherein the conductive tracks are an integral part of the conductive layer for the reason that a skilled artisan would have been motivated as merely engineering choice that would have not changed the nature of the device as target configured to be operated with a hit scoring device, nor would it changed the nature of the conductive tracks-layers to operate with a projectile to register and score a hit thereupon.
	In addition, attention to Thomson’s Fig. 1 in conjunction  to 3:4-63, as it is well known in the art to from a hit target utilizing integral electrically conductive front first, and electrically conductive second layers (such as conductive winds 130-132; or 142-144; and etc.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Knapp’s electrically conductive front first, and electrically conductive second paths as integral with a front first layer and rear second layers, respectively  as taught by Thomson for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a hit scoring target device with such integral electrically conductive front first, and electrically conductive second paths within a respective front and rear layers to insure an accurate hit indication, while a projectile passes therethrough.    
	As per claim 3, with respect to comprising at least one additional conductive intermediate layer between the electrically conductive front first and electrically conductive rear second layers and insulated therefrom and having contact areas connected by integral conductive tracks to respective contact pads, the contact area in the al least one additional conductive intermediate being further sub providing finer hit discrimination resolution to each of the electrically conductive front first, and electrically conductive second layers, to the best of his understanding the examiner construed such limitations according to the teachings of Thomson as shown in Fig. 1 and discussed in 3:4-4:11 regarding the intermediate layer (any layer 114-118) to include such conductive means and position between first and second electrically conductive layers; note Figs. 2 and 3 in conjunction to 4:11+ as the conductive paths/tracks are connected to pads to provide such a hit detection, while a projectile progresses through the layers.
	As per claim 5, with respect to wherein each of the electrically conductive first and electrically conductive rear second layers further comprise at least two integral tracks forming a pattern corresponding to a critical anatomical feature connected with a corresponding contact pad, the at least two integral tracks pattern in the front first layer overlapping the pattern in the rear second layer, note Knapp’s Figs. 3 and 4 as well as 4:2-74 as the terminals connection of each respective paths 26’ and 27’; also note Thomson’s Figs. 2 and 3 in conjunction to 4:11+ as the conductive paths/tracks are connected to pads to provide such a hit detection, while a projectile progresses through the layers.
	With respect to the “pattern corresponding to a critical anatomical feature”, absent any such specific structure, the examiner asserts that Knapp- Thomson represent such “a critical anatomical feature”, especially whereas both are pertinent to targets for use with guns- firearms and alike to practice shooting.
	As per claim 14, with respect to wherein a thickness of the electrically conductive front first and electrically conductive rear second layers, and the at least one electrically non-conductive layer, are spaced apart at width that is less than a projectile's length, note Knapp’s Fig. 1 in conjunction to Figs. 3-5 and 4:5+ as the target, to include front and rear layers 18-19 and intermediate layer 20 as a width that is less than a projectile’s length, as the projectile (12) passes through the conductive layers an electric current will be “register/detected”; see also 3:38+ as well as 4:27+ regarding the size of the target; note also Thomson’s Fig. 1 and 3:4-4:11 in conjunction to Figs. 2 and 3 (4:11+) as projectile 122 length comparing the width of the target.   
	As per claim 15, Knapp discloses wherein the pair of spaced-apart, electrically conductive front first and electrically conductive rear second layers, separated by at least one electrically non-conductive layer, are configured to provide hit location and hit area discrimination (layers 18 and 19 are separated by intermediate target/layer 20 (3:38+))(Figs3 and 5); note Figs. 3-5 as well as 4:4+ as the target used for detecting a projectile (i.e. 12) passing through the electrically conductive layers); also note Thomson’s Figs. 2 and 3 in conjunction to 4:11+ as the conductive paths/tracks are connected to pads to provide such a hit detection, while a projectile (122) progresses through the layers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3,5, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 112
	The above rejection under this section is due to applicant’s current amendments, thus applicant argument are moot as they are not pertinent to such rejection.
	With respect to claim 5, applicant asserted that “a critical pattern” is for example a head, as shown in his drawings (arguments page 11).
	In that regard it must be recognized that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Claim 5 has not positively claimed such critical feature, as a head, and the examiner once more unclear what is that applicant sought to claim as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        5/9/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711